DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-20  are rejected under 35 U.S.C. 103 as being unpatentable over Finkle in view of Butler et al.
Finkle discloses the use of a retainer for securing a guitar string (40) to a body of a musical instrument, the retainer comprising: a first casing portion defining a first opening and a ball-end chamber therein, the first opening being located at a proximal end of the retainer; and a second casing portion located at a distal end of the first casing portion, and defining a passageway from the ball-end chamber to a second opening located at a distal 10 end of the retainer, wherein a passageway length is greater than a ball-end chamber length, and wherein a ball-end chamber width is greater than a passageway width (see figure 20d); wherein a first casing portion width is greater than a  second casing portion width; further comprising an alloy (paragraph 88); wherein the passageway width is about equal to or less than a diameter of a bridge string hole (see figure 7); wherein the ball-end chamber width is about equal to or greater than a first width and a second width of a ball end of the musical instrument string (see figure 7); wherein the ball-end chamber width is about equal to or greater than a first width and a second width of a ball end of the musical instrument string (see figure 20d); wherein the ball-end chamber width is about equal to or greater than a first width and a second width of a ball end of the musical instrument string; wherein the ball-end chamber length is about equal to or greater than a ball-end height of the musical instrument string(see figure 20d); wherein the passageway width is about equal to or greater than a thickness of the musical instrument string and less than a first width and a second width of a ball end of the musical instrument string (see figure 19); wherein a retainer depth is about equal to a body depth of the musical instrument; wherein a first casing portion width is about equal to a bottom portion width of a body string hole (see figure 19); stringed  musical instrument comprising: a head comprising a tuning post; a neck: a body comprising a body string hole; 10 a bridge comprising a bridge string hole; and a retainer and wherein a second casing portion width is about equal to or greater than a top portion width of a body string hole.
Finkle does not disclose the specific elements as recited by the
applicant.
	Butler et al discloses the use of stringed  musical instrument comprising: a head comprising a tuning post; a neck: a body (figure 1) comprising a body string hole; a bridge comprising a bridge string hole; and a retainer (see figure 4); securing a non-ball end of the musical instrument string to a tuning post; and securing a ball end of the musical instrument string to a retainer in a body of the musical instrument.
wherein the ball-end chamber length is about equal to or greater than a ball-end height of the musical instrument string (see figure 18)
	Finkle and Butler do not disclose the specific dimensions as recited by the applicant.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Finkle to include the elements as recited by Butler, and the dimensions as recited by the applicant in order to enhance the tonal performance of the musical instrument.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837